DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 11/5/2020.  These drawings are acceptable.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the end surface” should be - -the internal end surface - - , and “the entire end flow passage” has been changed to - - an entirety of the end flow passage - -.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tachikawa (US 3968553).
Regarding claim 1, Tachikawa discloses a modular valve body (1,2,7, see Fig. 1) comprising:(a) a housing (2); and (b) an end connector element (33), wherein the end connector element is frictionally welded (col. 2, lns. 47-53) to the housing.  
Regarding claim 2, Tachikawa discloses the end connector element is rotationally frictionally welded (col. 2, lns. 47-53 “attached by rotating”) to the housing.  
Regarding claim 5, Tachikawa discloses the housing comprising an internal housing surface (the internal surface within passage 14), wherein the internal housing surface defines a housing flow passage (14) through the housing (the passage is considered as being through the housing in that it goes through one surface, the rightmost surface at 16 and through the surface of 11 near numeral 1, as shown in Figure 1), wherein the internal housing surface is smooth along the entire housing flow passage.  
Regarding claim 6, Tachikawa discloses the end connector element comprising an internal end surface (the surface within passage 20), wherein the internal end surface defines an end flow passage (20) through the end connector element, wherein the end surface is smooth along the entire end flow passage.  
 	Regarding method claims 9-10, the device shown by Tachikawa will perform the methods as recited in claims 9-10, during normal operational use of the device, based on the disclosure from the limitations in claims 1 and 2.
Regarding method claim 13, Tachikawa discloses in Figure 1, (a) forming the housing using a first material (as shown by the cross-hatching symbol, the material for housing 2, is depicted as metal, which is considered as the first material); and (b) forming the end connector using a second material (as shown by the cross-hatching symbol, the material for end connector 33, is depicted as metal, which is considered as the second material).  Regarding method claim 13, the device shown by Tachikawa will perform the method as recited in claim 13, during normal operational use of the device. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Hatching is  used to indicate section portions of an object, see MPEP 608.02, chart IX.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa ‘553 in view of Milleville (US 3514130).
Regarding claim 3 and 4, Tachikawa discloses all of the features of the claimed invention although are silent to having that one or both of the housing and the end connector is forged, and one or both of the housing and the end connector is cast.  
Milleville teaches the use of one or both of the housing and the end connector is forged, and one or both of the housing and the end connector is cast (col.1, lns. 68-70, col. 4, lns. 45 – col. 5, lns. 45).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a manufacturing process of using forging or casting as taught by Milleville for the metal forming process of Tachikawa to have one or both of the housing and the end connector is forged, and one or both of the housing and the end connector is cast, in order to have a near net end dimensional shape of the body or end connector to save the machine cutting process of  the raw bar stock material and thereby increase profit margin when the assemblies become produced in higher volume quantities.
	
Regarding method claims 11-12, the device shown by Tachikawa in combination with Milleville will perform the methods as recited in claims 11-12, during normal operational use of the device, based on the disclosure from the limitations in claims 3 and 4.


Claim(s) 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa ‘553 in view of Cook et al. (US RE46,925 E).
Regarding claims 7 and 8, Tachikawa discloses that various metals can be used (col.1,lns. 50-52 and col. col.4,lns. 3-7) and the housing is formed from a first material, wherein the end connector is formed from a second material (as shown in Figure 1), but is silent that the first material is a nickel alloy  and the second material is carbon steel, and the nickel alloy is monel.  
Cook et al. discloses using dissimilar metals such as monel and steel, with a friction weld, (col.5, lns. 48-55 and col.6, lns. 33-50, “monel” and “steel alloys”).

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute monel and steel for the materials housing and end connector, to have the housing being made from a monel material and the end connector element being made from steel, in order use materials which are successfully joined and create a strong bond at a low cost (Cook et al., col. 6, 33-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the housing made from monel and the connector made from steel, where the materials being chosen are selected from the group consisting of the listing of the examples of materials as disclosed in column 6, lines 32-50, which are known to be successfully joined using friction welding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding method claims 14 and 15, the combined device shown by Tachikawa in combination with Cook et al. will perform the methods as recited in claims 14 and 15, during normal operational use of the device.



Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa ‘553 and Cook et al. ‘925 E and further in view of Milleville (US 3514130).
Regarding claim 16 and 17, Tachikawa and Cook et al. have  disclosed all of the features of the claimed invention although are silent to having forging one or both of the first material into the housing and the second material into the end connector, and  further comprising casting one or both of the first material into the housing and the second material into the end connector.  
Milleville teaches the use of one or both of the housing and the end connector is forged, and one or both of the housing and the end connector is cast (col.1, lns. 68-70, col. 4, lns. 45 – col. 5, lns. 45).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a manufacturing process of using forging or casting as taught by Milleville for the metal forming process of Tachikawa, in the combined device of Tachikawa and Cook et al., to have one or both of the housing and the end connector is forged, and one or both of the housing and the end connector is cast, in order to have a near net end dimensional shape of the body or end connector to save the machine cutting process of  the raw bar stock material and thereby increase profit margin when the assemblies become produced in higher volume quantities.
Regarding method claims 16 and 17, the combined device shown by Tachikawa in combination with Cook et al. and Milleville will perform the methods as recited in claims 16 and 17, during normal operational use of the device.
Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US RE46,925 E).
Regarding claim 18, Cook et al. disclose a modular valve body (20, see Fig. 1A, col. 5, lns. 9-25, the body controls the flow of coolant 52), comprising: 180100274/0722654 (a) forming a housing (20A) from a material; (b) forming an end connector element (20B) from a material; (c) rotating the end connector element; and (d) abutting the rotating end connector element with the housing to create a friction weld between the housing and the end connector element (col. 5, lns. 45-66, mating surfaces 46,47 and joined by friction welding).  
Cook et al. discloses using dissimilar metals such as monel and steel, with a friction weld, (col.5, lns. 48-55 and col.6, lns. 33-50, “monel” and “steel alloys”), but is silent to having that the housing is from a monel material and the end connector element from a non-monel material.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ monel and steel for the materials housing and end connector, to have the housing being made from a monel material and the end connector element being made from a non-monel material, in order use materials which are successfully joined and create a strong bond at a low cost (Cook et al., col. 6, 33-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the housing made from monel and the connector made from steel, where the materials being chosen are selected from the group consisting of the listing of the examples of materials as disclosed in column 6, lines 32-50, which are known to be successfully joined using friction welding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 20, Cook et al. disclose the end connector element with a connector flange (as shown in Fig. 1A, the outer largest diameter of 20B is considered as the flange).
Regarding method claim 18 and 20, the device shown by Cook et al. will perform the methods as recited in claims 18 and 20, during normal operational use of the device.

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US RE46925E) in view of Milleville (US 3514130).
Regarding claim 19, Cook et al. discloses all of the features of the claimed invention including, (a) the housing with an internal housing surface (inner bore 42B in-line with inner bore 42C, see Fig. 1A), wherein the internal housing surface defines a housing flow passage (the passage between 58 and inner bore at 42B) that is in-line with the inner bore of 42C), wherein the internal housing surface is smooth; and (b) the end connector element with an internal end surface (at 42C), wherein the internal end surface defines an end flow passage (passage 54), wherein the internal end surface is smooth (as shown in Fig 1A), 
although are silent to having that the housing and the end connector are forged. 
Milleville teaches the use of one or both of the housing and the end connector is forged, (col.1, lns. 68-70, col. 4, lns. 45 – col. 5, lns. 45).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a manufacturing process of using forging as taught by Milleville for the metal forming process of Cook et al. to have the housing and the end connector as being forged, in order to have a near net end dimensional shape of the body or end connector to save the machine cutting process of  the raw bar stock material and thereby increase profit margin when the assemblies become produced in higher volume quantities.
	
Regarding method claim 19, the device shown by Cook et al. in combination with Milleville will perform the methods as recited in claim 19, during normal operational use of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753